United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT

                              ___________

                              No. 96-1533
                              ___________

Augusta B. Hall, for and on         *
behalf of Arizona Hall,             *
                                    *
          Appellant,                *
                                    *
Arizona Hall,                       *   Appeal from the United States
                                    *   District Court for the
          Intervenor,               *   Eastern District of Missouri
                                    *
     v.                             *
                                    *
Mike Kemna,                         *
                                    *
          Appellee.                 *

                              ___________

                  Submitted:      January 31, 1997

                         Filed: February 19, 1997
                              ___________

Before McMILLIAN, FAGG and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

     Augusta B. Hall, on behalf of her son Arizona Hall, a state
prisoner, appeals from the final judgment of the District Court1
for the Eastern District of Missouri denying as an abuse of the




     The Honorable Frederick R. Buckles, United States Magistrate
Judge for the Eastern District of Missouri, to whom this case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
writ her son's 28 U.S.C. § 2254 petition for habeas corpus.          After
carefully reviewing the record before us and the parties' briefs,
we conclude the judgment of the district court was correct.            See
8th Cir. R. 47B.


     Hall's   argument   that   dismissal   for   abuse   of   the   writ
constitutes a suspension of the writ in violation of Article I,
§ 9, Clause 2 of the Constitution is without merit.       Cf. Denton v.
Norris, No. 96-8171 1007 WL 2558 at *1 (8th Cir. Jan. 3, 1997)
(successive petition rules are mere regulation of repetitious
requests for relief).    We also conclude the magistrate judge did
not abuse his discretion in refusing to recuse himself.        See Lunde
v. Helms, 29 F.3d 367, 370 (8th Cir. 1994), cert. denied, 115 S.
Ct. 1111 (1995).


     Accordingly, we affirm.    We deny the intervenor's motions to
correct a clerical error, to compel his return to the Central
Missouri Correctional Center, and for appointment of counsel.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.